FILED
                             NOT FOR PUBLICATION                             APR 01 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALFONSO ESCOTO-RODRIGUEZ,                        No. 13-70949

               Petitioner,                       Agency No. A088-043-757

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Alfonso Escoto-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny the petition for review.

       Escoto-Rodriguez’ contention that the IJ violated due process, by allegedly

misstating the amount of time Escoto-Rodriguez would have to remain outside the

United States for consular processing, fails for lack of prejudice. The BIA

conducted a de novo review and concluded that, even if the IJ had erred in

estimating the time for consular processing, the record did not establish the

requisite hardship for a grant of cancellation of removal. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge, an alien must

show error and prejudice).

      PETITION FOR REVIEW DENIED.




                                          2                                     13-70949